        Case 3:20-cv-00217-MEM-DB Document 18 Filed 02/09/21 Page 1 of 1




                    UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF PENNSYLVANIA

 NEGASH MALEDE,                         :

                  Petitioner            :     CIVIL ACTION NO. 3:20-0217

             v.                         :          (JUDGE MANNION)

                                        :
 CATRICIA HOWARD,
                                        :
                  Respondent
                                        :

                                   ORDER

        In accordance with this Court’s memorandum issued this same day, IT

IS HEREBY ORDERED THAT:

        1. The petition for writ of habeas corpus (Doc. 1) is DISMISSED as
           moot.

        2. The Clerk of Court is directed to CLOSE THIS CASE.




                                            s/ Malachy E. Mannion
                                            MALACHY E. MANNION
                                            United States District Judge

DATE: February 9, 2021
20-0217-01
